COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Thomas Wayne Florence v. The State of Texas
Appellate case number:      01-20-00556-CR
Trial court case number:    10-CR-1217
Trial court:                56th District Court of Galveston County

       Appellant, Thomas Wayne Florence, has filed a motion for access to the
supplemental clerk’s record filed on January 4, 2021. Appellant further states that he is
not able to access an electronic copy of the supplemental clerk’s record and requests to be
provided with a paper copy of the supplemental clerk’s record. The motion is granted.
       We direct the Clerk of this Court to deliver to appellant, at the most recent address
he has provided, a paper copy of the supplemental clerk’s record filed with this Court on
January 4, 2021.
       It is so ORDERED.

Judge’s signature: _____/s/ April Farris_______
                    Acting individually  Acting for the Court

Date: ___January 21, 2021____